  Case 3:20-cv-00182-JPG Document 6 Filed 06/29/20 Page 1 of 1 Page ID #34




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLEVELAND J. WHITE FEATHER,

                Plaintiff,

        v.                                                   Civil No. 20-cv-182-JPG
                                                          Criminal No. 11-cr-40060-JPG
 UNITED STATES OF AMERICA,

                Defendant.

                                          JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Cleveland J. White

Feather’s motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C. § 2255 is

denied, that judgment is entered in favor of respondent United States of America and against

petitioner Cleveland J. White Feather, and that this case is dismissed with prejudice.



DATED: June 29, 2020                         MARGARET M. ROBERTIE, Clerk of Court

                                             s/Tina Gray, Deputy Clerk




Approved:      s/ J. Phil Gilbert
               J. PHIL GILBERT
               DISTRICT JUDGE
